ICJ_064_USDiplomaticStaffTehran_USA_IRN_1980-05-24_JUD_01_ME_01_EN.txt. 47

SEPARATE OPINION OF JUDGE LACHS

I wish to make some comments regarding the Judgment and the solution
of the outstanding issues between the two States concerned. First J wish to
express some preoccupation over the inclusion of the decision recorded in
subparagraph 5 of the operative part.

It is not that there can be any doubt as to the principle involved, for that
the breach of an undertaking, resulting in injury, entails an obligation to
make reparation is a point which international courts have made on several
occasions. Indeed, the point is implicit, it can go without saying. “Re-
paration”, said the Permanent Court of International Justice, “is the
indispensable complement of a failure to apply a convention and there is
no necessity for this to be stated in the convention itself” (P.CI.J., Series
A, No. 9, p.21). This dictum did not, as it happens refer to a judicial
decision but to a convention. But the Court’s Judgment of 9 April 1949 in
the Corfu Channel case illustrates the point in a decision of the Court,
which then, in the operative paragraph, did not make any statement on the
obligation to make reparation.

There was thus no necessity for the operative paragraph of the present
Judgment to decide the obligation, when the responsibility from which it
might be deduced had been clearly spelled out both in the reasoning and in
subparagraph 2. I accordingly felt subparagraph 5 to be redundant. In the
circumstances of the case it would, to my mind, have been sound judicial
economy to confine the res judicata to the first four subparagraphs and to
conclude with the reservation for further decision, failing agreement
between the Parties, of any subsequent procedure necessitated in respect of
a claim to reparation.

By so proceeding the Court would in my opinion have left the ground
clear for such subsequent procedure, while not depriving the Applicant of a
sufficient response to its present claim under that head.

*

I wish now to emphasize the value which the present Judgment possesses
in my eyes. I consider it to constitute not only a decision of the instant case
but an important confirmation of a body of law which is one of the main
pillars of the international community. This body of law has been speci-
fically enshrined in the Vienna Conventions of 1961 and 1963, which in my
view constitute, together with the rules of general international law, the
basis of the present Judgment. The principles and rules of diplomatic

48
48 DIPLOMATIC AND CONSULAR STAFF (SEP. OP. LACHS)

privileges and immunities are not — and this cannot be over-stressed — the
invention or device of one group of nations, of one continent or one circle
of culture, but have been established for centuries and are shared by
nations of all races and all civilizations. Characteristically, the preamble of
the 1961 Convention “Recall{s] that peoples of all nations from ancient
times have recognized the status of diplomatic agents” and concludes with
the words : “Affirming that the rules of customary international law should
continue to govern questions not expressly regulated by the provisions of
the present Convention.” Moreover, by 31 December 1978 the Vienna
Convention of 1961 on Diplomatic Relations had been ratified or acceded
to by 132 States, including 61 from Africa and Asia. In the case of the 1963
Convention on Consular Relations, the figures at the same date were 81,
with 45 from those two continents. It is thus clear that these Conventions
reflect the law as approved by all regions of the globe, and by peoples
belonging to both North and South, East and West alike. The laws in
question are the common property of the international community and
were confirmed in the interest of all.

*

It is a matter of particular concern, however, that the Court has again
had to make its pronouncements without the assistance of the Respon-
dent’s defence, apart from the general arguments contained in two letters
addressed to it. The Court took note of the claims of the Islamic Republic
of Iran against the United States of America and kept the door open for
their substantiation before it. But, unfortunately, Iran chose to deprive
itself of the available means for developing its contentions. While dis-
charging its obligations under Article 53 of its Statute, the Court could not
decide on any claim of the Iranian Government, for no such claim was
submitted ; thus the responsibility for not doing so cannot be laid at the
door of the Court.

In this context I am anxious to recall that the Court was called into being
by the Charter of the United Nations as “the principal judicial organ of the
United Nations” (Art. 92), and is intended to serve all the international
community in order to “decide in accordance with international law such
disputes as are submitted to it” (Statute, Art. 38, para. 1). But to be able to
perform this task, the Court needs the assistance of the States concerned.
Governments remain, of course, free to act as they wish in this matter, but I
think that, having called it into existence, they owe it to the Court to appear
before it when so notified — to admit, defend or counter-claim — whichever
role they wish to assume. On the other hand, the Applicant, having insti-
tuted proceedings, is precluded from taking unilateral action, military or
otherwise, as if no case is pending.

49
49 DIPLOMATIC AND CONSULAR STAFF (SEP. OP. LACHS)

The Court having given its ruling on the issues of law placed before it,
one should consider whether one can usefully point the way towards the
practical solution of the problems between the parties. Here it would not
be realistic to ignore the fact that the mandate given by the Secretary-
General of the United Nations to his special commission linked the
grievances of either side.

The efforts of that commission thus brought the problem into a field of
diplomatic negotiation where its solution should have been greatly
facilitated. Unfortunately, those efforts failed, while further events con-
tributed to an aggravation of the tension. Nevertheless, now that the
Judgment has, with force of law, determined one of the major issues in
question, it should in my opinion be possible for negotiations to be
resumed with a view to seeking a peaceful solution to the dispute. I can only
repeat the deep-rooted conviction I have expressed on other occasions,
that, while the Court is not entitled to obligé parties to enter into nego-
tiations, its Judgment should where appropriate encourage them to do so,
in consonance with its role as an institution devoted to the cause of
peaceful settlement.

Accordingly, both countries, as parties to the Charter and members of
the international community, should now engage in negotiations with a
view to terminating their disagreement, which with other factors is sus-
taining the cloud of tension and misunderstanding that now hangs over
that part of the world. By taking such account of the grievances of Iran
against the United States as it had been enabled to do, the Court gave its
attention not only to the immediate question of responsibility for specific
acts placed before it, but also to the wider disagreement that has perturbed
relations between the two countries. In view of the fact that the Islamic
Republic of Iran has radically severed its ties with the recent past under the
former ruler, it is necessary to adopt a renewed approach to the solution of
these problems, and while both parties are not on speaking terms I believe
recourse should be had to a third-party initiative. The States concerned
must be encouraged to seek a solution in order to avoid a further deteri-
oration of the situation between them. To close the apparent abyss, to
dispel the tension and the mistrust, only patient and wise action — media-
tion, conciliation or good offices — should be resorted to. The role of the
Secretary-General of the United Nations may here be the key.

I append these words to the Judgment because I am hopeful that its
pronouncements may mark a step towards the resolution of the grave
differences which remain in the relations between the two States con-
cerned. The peaceful means which EF have enumerated may still appear
difficult of application, but our age has shown that, with their aid, progress
can be made towards the solution of even more complex problems, while
perilous methods tend to render them even more intractable. Past efforts
have failed for a variety of reasons, many of them deriving precisely from
the lack of direct communication, and the situation being dominated by

50
50 DIPLOMATIC AND CONSULAR STAFF (SEP. OP. LACHS)

factors unrelated to the specific nature of the dispute. Against this back-
ground, the crucial element of timing went awry.

It will be necessary to seize the propitious moment when a procedure
acceptable to both sides can be devised. But the uses of diplomacy which
are corroborated on the present occasion will, I am confident, be vindi-
cated in the event.

(Signed) Manfred Lacus.

51
